11/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0157



                                 No. DA 19-0157

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JACQUELINE BLACK,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including December 13, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                    Electronically signed by:
                                                                        James Jeremiah Shea
                                                                  Justice, Montana Supreme Court
                                                                          November 6 2020